2015 IL App (1st) 133969
                                         No. 1-13-3969
                                   Opinion filed June 12, 2015

                                                                                 FIFTH DIVISION

                                               IN THE

                             APPELLATE COURT OF ILLINOIS

                                         FIRST DISTRICT


     SCOTT ARIENT,                                   )       Appeal from the Circuit Court
                                                     )       of Cook County.
          Plaintiff-Appellant,                       )
                                                     )
          v.                                         )       No. 2011 L 006026
                                                     )
     NAZEER SHAIK, DR. SHAK'S AND                    )
     SCOTT'S INC. and SCOTT'S PET                    )
     SHOP INC.,                                      )       The Honorable
                                                     )       Margaret Ann Brennan,
          Defendants-Appellees.                      )       Judge, presiding.




                 JUSTICE GORDON delivered the judgment of the court, with opinion.
                 Presiding Justice Palmer and Justice Reyes concurred in the judgment and opinion.



                                            OPINION

¶1             In the case at bar, defendant Nazeer Shaik purchased plaintiff Scott

       Arient's pet shop, and plaintiff remained as an employee. There were three

       agreements: an employee agreement whereby plaintiff continued to work at the
     No. 1-13-3969

        shop; and a purchase agreement, as well as an asset purchase agreement,

        whereby defendant purchased the shop. In 2011, defendant closed the pet shop

        and plaintiff sued alleging breach of contract. On November 21, 2013, a jury

        rendered a verdict against plaintiff on his claims and against defendant on his

        counterclaims.    As a result, the trial court issued an order stating that no

        monetary award was entered against either party. 1

¶2             On this appeal, plaintiff seeks a new trial and raises one issue. He claims

        that the trial court abused its discretion when it barred him from admitting

        certain evidence.     In response, defendant claims, among other things, that

        plaintiff forfeited this issue by failing to file a posttrial motion. The jury verdict

        and the trial court's order were both entered on November 21, 2013. Less than a

        month later, plaintiff filed a notice of appeal on December 19, 2013, without

        first filing a posttrial motion.

¶3             For the following reasons, we agree that this issue is forfeited for our

        consideration.




           1
              The November 21, 2013, order stated: "it is so ordered that: The jury
     returning a verdict as follows: (1) In favor of Plaintiff and against Defendants; and
     (2) In favor of Defendants and against Plaintiff; (3) No money award entered
     versus any Party." Since neither party raised an issue as to whether this order
     constituted entry of judgment on the verdict, we will treat this order as entering
     judgment on the verdict.
                                                2
     No. 1-13-3969

¶4                                     BACKGROUND

¶5              Since we are presented with a purely legal question which requires us to

       interpret the words of a statute and rule, we provide here only a summary of the

       facts.

¶6              The facts established at trial are that defendant was a longstanding

       customer of Scott's Pet Shop in Westchester, Illinois, which was owned by

       plaintiff. On January 17, 2008, defendant purchased the shop. To facilitate the

       purchase, the parties signed three documents:          an employment agreement

       whereby plaintiff remained as an employee after defendant's purchase; a

       purchase agreement; and an asset purchase agreement. In June 2009, defendant

       terminated plaintiff's employment for alleged breaches of the employment

       agreement. In early 2011, defendant closed the shop and, on June 9, 2011,

       plaintiff filed this lawsuit.

¶7              Plaintiff alleged a breach of both the employment agreement and the

       purchase agreement, and sought an accounting and other relief. Defendant then

       alleged two counterclaims for breach of contract and conversion.

¶8              On appeal, plaintiff raises only one issue, which is an alleged evidentiary

       error by the trial court. Plaintiff alleges that the trial court erred by barring him




                                                3
     No. 1-13-3969

        from asking defendant whether Dr. Ghouse, 2 defendant's brother-in-law, took

        $500 in cash out of the register every night.

¶9             The question arose during the following testimony concerning the store's

        daily deposits:

                  "PLAINTIFF'S COUNSEL: And so [plaintiff] would provide ***

               you [with] a copy of the deposit slip of how much money was deposited

               that day, together with the printout from the cash register so that you

               could keep track of the sales, right? You knew what the shop was doing?

               Right? You have to say yes or right.

                  DEFENDANT: Yes.

                  PLAINTIFF'S COUNSEL: And sometimes [plaintiff] would deliver

               this information to your brother-in-law, and that's Dr. [Ghouse], Dr.

               [Ghouse]?

                  DEFENDANT: Dr. [Ghouse].

                  PLAINTIFF'S COUNSEL: And sometimes [plaintiff] would deliver

               this information to your brother-in-law; is that right?

                  DEFENDANT: Yes.


           2
             The transcript does not state a first name for Dr. Ghouse. In addition,
     although the transcript spells the last name as "Dr. Gaus," defendant in his
     appellate brief spells his brother-in-law's name as "Dr. Ghouse," so we use that
     spelling.
                                               4
       No. 1-13-3969

                   PLAINTIFF'S COUNSEL: Did your brother-in-law ever come to the

               shop to collect any money?

                   DEFENDANT: He went to the shop on a daily basis?

                   PLAINTIFF'S COUNSEL: Dr. [Ghouse]?

                   DEFENDANT: Yes.

                   PLAINTIFF'S COUNSEL: And when he went to the shop on a daily

               basis, did he remove or take cash from the register?

                   DEFENDANT: Are you implying he steal[s] cash?

                   PLAINTIFF'S COUNSEL:            Not at all.   I'm asking you, did Dr.

               [Ghouse] on a daily basis come in and take cash, remove cash from the

               cash register?

                   DEFENDANT: The cash was removed from the register by [plaintiff]

               and deposited into the bank, and Dr. [Ghouse] used to come and see over

               [sic] if everything is done appropriately, if the sales are correct, if that

               matches the register. So he was not taking money on his own.

                   PLAINTIFF'S COUNSEL: Well, in fact, Dr. [Ghouse] would come

               to the shop and he would take $500 in cash on a daily basis; is that

               correct?"

¶ 10        Defense counsel then requested a sidebar and objected. At the sidebar,

         plaintiff's counsel stated:
                                               5
       No. 1-13-3969

                   "PLAINTIFF'S COUNSEL:              Let me make an offer of proof.

                [Plaintiff] is going to — he's going to testify as to three things. He's

                going to say that he did the deposit slips and he made the deposits. He's

                going to testify that he had access to the bank account online. Couldn't

                write checks, but he had access to the bank account online. He will

                testify that [Ghouse] came on a daily basis, took only $500 in cash. The

                rest of the cash, whatever was left, [plaintiff] would deposit, and then

                when he went to the bank[,] the bank deposit did not reflect the $500

                cash on a daily basis. This is what [plaintiff] will testify to. Now, if that's

                his testimony, then I should be allowed to inquire as to whether or not Dr.

                [Ghouse] took $500 a day in cash and ask him did [he] in fact [know]

                that $500, was that deposited. Let [defendant] say it was. But I should

                be able to inquire on that."

¶ 11        The trial court ruled: "What you can't do is make it appear *** that there

         was some sort of bag man or taking of this money because you're not going to

         be able to tie it up because Dr. [Ghouse] is not going to testify here." Without

         Dr. Ghouse, the question was more "prejudicial than probative." The trial court

         clarified its ruling:

                   "THE COURT: Just so that we're clear: Can you go into who made

                the deposit? Yes, you can go into who made the deposit. Was there a

                                                 6
       No. 1-13-3969

               register receipt indicating the sales of the day? Yes. You can go into

               that. You can go into whether Dr. [Ghouse] was present when the till

               was closed out each night.         *** You can't go into whether or not

               specifically $500 was removed every night by Dr. [Ghouse].

                    ***

                    PLAINTIFF'S COUNSEL: If I am not allowed to ask whether or not

               the total receipts match the total deposit of either [defendant] or

               [plaintiff], I think that's improper.

                    THE COURT: And you've made your record. My ruling stands."

¶ 12           The appellate record does not indicate either that plaintiff subpoenaed Dr.

         Ghouse to testify at trial or that there was some other reason for Dr. Ghouse's

         absence, such as death or illness; and on appeal, plaintiff does not claim that

         there was either a subpoena or a reason for Dr. Ghouse's absence.

¶ 13           Later during the trial, plaintiff testified as follows about the missing $500

         per day:

                    "PLAINTIFF'S COUNSEL:              And did you have any specific

               instructions about how to make the [daily] deposit?

                    PLAINTIFF: I was told to deposit everything except for $500 a day.

                    PLAINTIFF'S COUNSEL: That was [defendant]?

                    PLAINTIFF: [Defendant] instructed me to do that, yes."
                                                 7
       No. 1-13-3969

         Defense counsel moved for a mistrial, which the trial court denied. The trial

         court instructed plaintiff's counsel to "mov[e] along pretty quickly away from

         this line of questioning," but the above testimony was not stricken.

¶ 14           On November 21, 2013, the jury rendered a verdict against plaintiff on

         his claims and against defendant on his counterclaims, and the trial court issued

         an order stating that no monetary award was entered against either party. On

         December 19, 2013, plaintiff filed a notice of appeal, and this appeal followed.

¶ 15                                       ANALYSIS

¶ 16           Plaintiff claims that the trial court abused its discretion by barring him

         from admitting certain testimony. Defendant claims that plaintiff forfeited this

         issue by failing to file a posttrial motion. For the following reasons, we agree

         that this issue is forfeited for our consideration.

¶ 17                                 I. Standard of Review.

¶ 18           The question before us is whether the Illinois Supreme Court Rules and

         Code of Civil Procedure require the filing of a posttrial motion in civil jury

         cases prior to filing an appeal. This is a question of statutory interpretation

         which we consider de novo. Zurek v. Cook County Officers Electoral Board,

         2014 IL App (1st) 140446, ¶ 11; Luss v. Village of Forest Park, 377 Ill. App. 3d
318, 322 (2007) (the proper construction of a statute is a question of law that we

         review de novo). De novo consideration means that we perform the same

                                                 8
       No. 1-13-3969

         analysis that a trial judge would perform. Zurek v. Franklin Park Officers

         Electoral Board, 2014 IL App (1st) 142618 ¶ 63 (citing Khan v. BDO Seidman,

         LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 19           "As we do in every case of statutory interpretation, we look first and

         foremost to the language of the statute itself." People v. Wright, 2012 IL App

         (1st) 073106, ¶ 78 (citing People v. Cardamone, 232 Ill. 2d 504, 512 (2009).

         "The primary objective of statutory interpretation is to give effect to the intent

         of the legislature" (Lacey v. Village of Palatine, 232 Ill. 2d 349, 361 (2009);

         Cardamone, 232 Ill. 2d at 512) and " 'the plain language of the statute is the

         best indicator of the legislature's intent.' " Zurek, 2014 IL App (1st) 142618,

         ¶ 64 (quoting Metzger v. DaRosa, 209 Ill. 2d 30, 34-35 (2004)). " 'When the

         statute's language is clear, it will be given effect without resort to other aids of

         statutory construction.' " Zurek, 2014 IL App (1st) 142618, ¶ 64 (quoting

         Metzger, 209 Ill. 2d at 35).

¶ 20           We review the statute in its entirety, keeping in mind the subject it

         addresses and the legislature's apparent objective in enacting it. Wright, 2012

         IL App (1st) 073106, ¶ 78 (citing Cardamone, 232 Ill. 2d at 512). "Each word,

         clause and sentence of the statute, if possible, must be given reasonable

         meaning and not rendered superfluous." People ex rel. Sherman v. Cryns, 203
Ill. 2d 264, 280 (2003). In this endeavor, we consider both any stated purpose,

                                                9
       No. 1-13-3969

         as well as what Illinois courts have previously determined. Zurek, 2014 IL App

         (1st) 142618, ¶ 64 (citing Metzger, 209 Ill. 2d at 38).

¶ 21                        II. Posttrial Motion in Civil Jury Trials

¶ 22           Defendant argues that both section 2-1202(e) of the Code of Civil

         Procedure (Code) (735 ILCS 5/2-1202 (West 2012)) and Illinois Supreme Court

         Rule 366 required plaintiff to raise issues in a posttrial motion before raising

         those issues on appeal. Below, we quote and analyze the language from the

         applicable statute and rule, and then set forth the relevant case law.

¶ 23                              A. Code of Civil Procedure

¶ 24           Section 2-1202 governs "[p]ost-trial motions in jury cases," such as the

         one at bar. 735 ILCS 5/2-1202 (West 2012) (unchanged since July 1, 1982).

         Section 2-1202 states that posttrial motions in jury cases "must" be filed within

         30 days after the entry of judgment, and that the motion "must contain the

         points relied upon, particularly specifying the grounds in support thereof, and

         must state the relief desired, as for example, the entry of a judgment, the

         granting of a new trial or other appropriate relief." 735 ILCS 5/2-1202(c), (b)

         (West 2012).

¶ 25           Section 2-1202(e) specifies what happens if a party in a jury case fails to

         file a posttrial motion. Subsection (e) states in full:



                                                 10
       No. 1-13-3969

                   "(e) Any party who fails to seek a new trial in his or her post-trial

               motion, either conditionally or unconditionally, as herein provided,

               waives the right to apply for a new trial, except in cases in which the jury

               has failed to reach a verdict." 735 ILCS 5/2-1202(e) (West 2012).

¶ 26           The Code treats nonjury cases very differently.          In re Marriage of

         Jerome, 255 Ill. App. 3d 374, 389 (1994); Malfeo v. Larson, 208 Ill. App. 3d
418, 422 (1990) (" 'In a non-jury civil case, the failure to include a point in a

         post-trial motion does not preclude its being raised on appeal.' " (quoting City of

         Chicago v. Mid-City Laundry, 8 Ill. App. 3d 88, 90 (1972))). Section 2-1203

         governs the filing of posttrial motions in nonjury civil cases, and it states that a

         party "may" file a posttrial motion within 30 days after the entry of judgment.

         735 ILCS 5/2-1203(a) (West 2012). The permissive "may" in section 2-1203

         stands in stark contrast to the "must" used in section 2-1202 (735 ILCS 5/2-

         1202(c) (West 2012). The relevant portions of both sections are quoted below,

         so that they are easy to compare:

                   "In all cases tried without a jury, any party may, within 30 days after

               the entry of the judgment *** file a motion for rehearing, or a retrial, or

               modification of the judgment or to vacate the judgment or for other

               relief." (Emphasis added.) 735 ILCS 5/2-1203(a) (eff. Jan. 1, 2011).




                                                11
       No. 1-13-3969

                  "Post-trial motions must be filed [in jury cases] within 30 days after

               the entry of judgment ***." (Emphasis added.) 735 ILCS 5/2-1202(c)

               (West 2012).

¶ 27           The two sections also differ in what they require in the motions. Section

         2-1203, which governs "non-jury cases," does not specify at all what the motion

         should contain. 735 ILCS 5/2-1203(a) (West 2012). By comparison, section 2-

         1202, which governs "jury cases," requires that: "The post-trial motion must

         contain the points relied upon, particularly specifying the grounds in support

         thereof, and must state the relief desired, as for example, the entry of a

         judgment, the granting of a new trial or other appropriate relief." (Emphasis

         added.) 735 ILCS 5/2-1202(b) (West 2012). See also           In re Marriage of

         Jerome, 255 Ill. App. 3d at 389 (section 2-1203 "does not mandate the detail as

         required by section 2-1202 which applies to jury cases").

¶ 28              Similarly, section 2-1203 says nothing about waiver (735 ILCS 5/2-

         1203 (West 2012)), while section 2-1202 expressly provides that a party in a

         jury case, who fails to seek a new trial in a posttrial motion, "waives" the right

         to seek a new trial later (735 ILCS 5/2-1202(e) (West 2012)). Thus, the plain

         language of the Code and its separate sections for jury and nonjury cases

         indicate that the legislature intended different requirements and results for jury




                                               12
       No. 1-13-3969

         and nonjury cases, with the failure to file a posttrial motion resulting in waiver

         in jury cases but not in nonjury cases.

¶ 29               There are two exceptions when a litigant in a jury case does not have

         to file a posttrial motion, and neither exception applies in this case. First,

         section 1202(e) provides that a posttrial motion is required in jury cases "except

         in cases in which the jury has failed to reach a verdict." 735 ILCS 5/2-1202(e)

         (West 2012). In the case at bar, the jury reached a verdict, so this statutory

         exception does not apply. Second, interpreting this statutory exception,

         appellate courts have also carved out an exception for directed verdicts, so that

         it is also not necessary for a party to file a posttrial motion after the trial court

         directs a verdict. Garcia v. Seneca Nursing Home, 2011 IL App (1st) 103085, ¶

         21 (it is not "necessary to file a posttrial motion following entry of a directed

         verdict in a jury case to preserve issues for appeal" (citing Keen v. Davis, 38 Ill.
2d 281-82 (1967))); Robbins v. Professional Construction Co., 72 Ill. 2d 215,

         225 (1978) (observing that the Keen exception for directed verdicts is a "narrow

         exception"). Since both these exceptions do not apply to the case at bar, the

         plain language of the statute dictates that a party "waives" the right to seek "a

         new trial" based on issues not raised in a posttrial motion. 735 ILCS 5/2-

         1202(e) (West 2012).




                                                13
       No. 1-13-3969

¶ 30                               B. Supreme Court Rule 366

¶ 31           The same result is also dictated by Supreme Court Rule 366. Subsection

         (b) of Rule 366 is entitled: "Scope of Review." Ill. S. Ct. R. 366(b) (eff. Feb.

         1, 1994). This subsection is divided into three parts: (1) "General"; (2) "Scope

         and Procedure on Review in Jury Cases"; and (3) "Scope and Procedure on

         Review in Nonjury Cases." Ill. S. Ct. R. 366(b) (eff. Feb. 1, 1994). Like the

         Code, the very structure of the rule indicates that jury and nonjury cases are to

         be treated differently.

¶ 32           Subsection (b) states in relevant part:

                   (2) Scope and Procedure on Review in Jury Cases.

                                             * * *

                       (iii) Post-Trial Motion. A party may not urge as error on review of

                   the ruling on the party's post-trial motion any point, ground, or relief

                   not specified in the motion.

                                             * * *

                   (3) Scope and Procedure on Review in Nonjury Cases.

                                             * * *

                       (ii) Post Judgment Motions. Neither the filing of nor the failure to

               file a post judgment motion limits the scope of review." Ill. S. Ct. R.

               366(b)(2)(iii), (3)(ii) (eff. Feb. 1, 1994).
                                                  14
       No. 1-13-3969

         As the above quote demonstrates, jury and nonjury cases are treated quite

         differently by the rules. While the failure to file a posttrial motion in a nonjury

         case does not limit the scope of the appellate court's review, the failure to file a

         posttrial motion in a jury cases results in waiver, which we now call a

         forfeiture. In contrast to a nonjury case, a party in a jury case may not argue to

         the appellate court "any point, ground, or relief not specified" in his or her

         posttrial motion. Ill. S. Ct. R. 366(b)(2)(iii), (3)(ii) (eff. Feb. 1, 1994).

¶ 33                                       C. Case Law

¶ 34            With the language of the statute and rule so clear, it is then no surprise

         that the courts have consistently held for decades that the failure to file a

         posttrial motion in a jury case results in forfeiture. E.g., Garcia, 2011 IL App

         (1st) 103085, ¶ 32 ("Illinois Supreme Court Rule 366 required plaintiff to file a

         posttrial motion in order to preserve issues for review [after a jury trial].

         Plaintiff failed to do so, and he has therefore forfeited review of any alleged

         errors."). See also Brown v. Decatur Memorial Hospital, 83 Ill. 2d 344, 348-

         499 (1980) (plaintiff waived for review on appeal an issue with respect to jury

         instructions, where his posttrial motion did not "specif[y] the ground upon

         which it is based"); Nilsson v. NBD Bank of Illinois, 313 Ill. App. 3d 751, 767

         (1999) (after a jury trial, "defendants failed to file a posttrial motion; therefore

         they have failed to preserve the issue" for review); In re Parentage of Kimble,

                                                  15
       No. 1-13-3969

         204 Ill. App. 3d 914, 916 (1990) ("Petitioner's failure to file a post-trial motion

         following the jury trial amounted to failure to preserve any matters for

         review."); Malott v. Hart, 167 Ill. App. 3d 209, 211 (1988) ("The plaintiffs'

         failure to file a post-trial motion amounted to a failure to preserve any matters

         for review."); Leslie H. Allott Plumbing & Heating, Inc. v. Owens-Corning

         Fiberglas,3 112 Ill. App. 3d 136, 137 (1983) (appeal dismissed where the

         plaintiff in a jury case failed to file a posttrial motion);

¶ 35             In Allott Plumbing, the appellate court explained the policy reasons

         behind the requirement for a posttrial motion in a jury case:

                     "The plaintiff's failure to file a post-trial motion has resulted in a

                 waiver of the issue it now seeks to raise on appeal. Before we can be

                 asked to assess the propriety of the jury's verdict, the trial judge, who is

                 most familiar with the evidence and the witnesses, must be given an

                 opportunity to review his ruling and decide if a new trial or a judgment

                 notwithstanding the verdict is appropriate. [Citation.] The plaintiff's

                 failure to file a post-trial motion has denied the trial judge the opportunity

                 to reassess his decision." Allott Plumbing, 112 Ill. App. 3d at 137 ("For

                 the foregoing reasons, this appeal is dismissed."); accord In re Parentage

                 of Kimble, 204 Ill. App. 3d at 916-17 (1990) ("Before we can be asked to

            3
                In the caption of the case, the word "fiberglass" is spelled "fiberglas."
                                                  16
       No. 1-13-3969

               assess the correctness of the original rulings of the trial court, the trial

               judge, who is most familiar with the events of the trial must be given an

               opportunity to reassess his rulings.").

¶ 36           The plain language of the Code and Supreme Court Rule 366, as well as

         our well-established case law, require the filing of a posttrial motion in a jury

         case, which plaintiff failed to do.

¶ 37           There is case law permitting a reviewing court to consider a forfeiture

         under the plain error doctrine in civil cases. Wilbourn v. Cavalenes, 398 Ill.

         App. 3d 837, 855-56 (2010) (citing Palanti v. Dillon Enterprises, Ltd., 303 Ill.

         App. 3d 58, 66 (1999) (citing Belfield v. Coop, 8 Ill. 2d 293, 313 (1956)));

         Matthews v. Avalon Petroleum Co., 375 Ill. App. 3d 1, 8 (2007); In re Marriage

         of Saheb, 377 Ill. App. 3d 615, 627 (2007). Although the doctrine may be

         applied in civil cases, it finds much greater application in criminal cases.

         Wilbourn, 398 Ill. App. 3d at 856 (citing Gillespie v. Chrysler Motors Corp.,

         135 Ill. 2d 363, 375 (1990)). The plain error doctrine may be applied in civil

         cases only where the act complained of was a prejudicial error so egregious that

         it deprived the complaining party of a fair trial and substantially impaired the

         integrity of the judicial process itself. Wilbourn, 398 Ill. App. 3d at 856;

         Matthews, 375 Ill. App. 3d at 8; In re Marriage of Saheb, 377 Ill. App. 3d at

         627. This court has observed that the application of the plain error doctrine to

                                               17
       No. 1-13-3969

         civil cases should be exceedingly rare. Wilbourn, 398 Ill. App. 3d at 856 (citing

         Palanti v. Dillon Enterprises, Ltd., 303 Ill. App. 3d 58, 66 (1999)).

¶ 38           In the instant appeal, plaintiff argues that we should consider his case

         under the plain error doctrine since "he did not file a written posttrial motion on

         the issue to avoid a mistrial." Plaintiff argues that, when he kept raising the

         issue (in front of the jury and in violation of the trial court's order), the trial

         court warned him that if he did it again, the court would declare a mistrial.

         Plaintiff's argument is not persuasive. First, the trial court's admonition was

         directed toward plaintiff's conduct in front of the jury. Filing a written posttrial

         motion would not violate the trial court's order, since the jury would not have

         been made aware of the written motion and, in any event, the jury had already

         been dismissed. Second, no rational trial judge would declare a mistrial on the

         ground that plaintiff was filing a statutorily required motion. Thus, we do not

         find plaintiff's argument persuasive.

¶ 39           In addition, plaintiff's alleged evidentiary error was not so egregious that

         it makes us question the integrity of the judicial process itself. E.g., Wilbourn,
398 Ill. App. 3d at 856. In the case at bar, the trial court ruled: "What you can't

         do is make it appear *** that there was some sort of bag man or taking of this

         money because you're not going to be able to tie it up because Dr. [Ghouse] is

         not going to testify here." Without Dr. Ghouse, the trial court found that the

                                                 18
       No. 1-13-3969

         question was more "prejudicial than probative." Ill. R. Evid. 403 (eff. Jan. 1,

         2011) ("Although relevant, evidence may be excluded if its probative value is

         substantially outweighed by the danger of unfair prejudice."). The appellate

         record does not indicate either that plaintiff subpoenaed Dr. Ghouse to testify at

         trial or that there was some other reason for Dr. Ghouse's absence, such as death

         or illness; and on appeal, plaintiff does not claim that there was either a

         subpoena or a reason for Dr. Ghouse's absence. Thus, even if we considered the

         issue and found error, it was not the type of egregious error required to trigger

         the application of the plain error doctrine in civil cases. E.g., Wilbourn, 398 Ill.

         App. 3d at 856.

¶ 40                                    CONCLUSION

¶ 41           For the foregoing reasons, the issue raised by plaintiff is forfeited for our

          consideration on appeal.

¶ 42           Affirmed.




                                                19